Citation Nr: 1502007	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-08 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for glaucoma, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971, including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for glaucoma, claimed as secondary to his service-connected diabetes mellitus, type II.  Specifically, the Veteran claims that his diagnosed glaucoma was either caused or aggravated by his service-connected diabetes mellitus.  The Board emphasizes that the Veteran is already service connected for bilateral, snowflake-type cortical cataracts associated with diabetes mellitus.  

Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran was provided with a VA eye examination in December 2008, at which time he was diagnosed as having chronic simple glaucoma.  However, the examiner opined that the diagnosed glaucoma was not secondary to diabetes.  There was no finding of diabetic retinopathy upon examination.  The Veteran was also provided with a VA diabetes examination in December 2008, at which time funduscopic examination of the bilateral eyes was within normal limits.  

The Veteran was provided with another VA eye examination in May 2010, at which time he was diagnosed as having glaucoma and bilateral cataracts.  Although the examiner opined that the bilateral cataracts were related to the Veteran's age, the probable etiology of the diagnosed glaucoma was not discussed.  Again, there was no finding of retinopathy upon examination.  The Veteran was also provided with another VA diabetes examination in May 2010, at which time funduscopic examination of the bilateral eyes was within normal limits, with no findings of secondary complications related to the eyes.

In March 2011, the Veteran submitted a printout from the University of Maryland Medical Center's website which indicated that diseases that affect blood flow to the optic nerve (such as diabetes) could contribute to the development of glaucoma.    

The Veteran was provided with his most recent VA eye examination in May 2011, at which time he was diagnosed as having nuclear sclerosis secondary to normal age-related changes, while glaucoma was suspected secondary to optic nerve head cupping.  The examiner noted that the Veteran's history of ocular hypertension was controlled with topical glaucoma medication.  However, while the examiner first opined that the Veteran's diagnosed glaucoma was less likely as not (less than 50 percent probability) caused by or a result of his diabetes mellitus, the examiner later opined that his "current ocular condition" was at least as likely as not secondary to his diabetes mellitus due to the extent of his diabetes and the ocular hypertension versus open angle glaucoma.  The Board finds these opinions to be confusing at best and contradictory at worst.  For instance, by indicating that the Veteran's glaucoma was suspected to be secondary to optic nerve head cupping, the examiner seems to suggest that the Veteran's glaucoma is due to increased pressure in the eye and/or loss of blood flow to the optic nerve, which the aforementioned University of Maryland Medical Center website suggests can be caused by diabetes mellitus.  Furthermore, the examiner did not specify which "current ocular condition" was at least as likely as not secondary to diabetes.  As such, the Board finds that the May 2011 VA eye examination is inadequate, and that a remand is necessary in order to obtain a clarifying opinion.

Moreover, the Board notes that the Veteran also testified as to his belief that his service-connected diabetes mellitus has aggravated his glaucoma, and emphasizes that none of the VA opinions to date specifically address the issue of aggravation.  In this regard, the Court has held that establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b) (2014).  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  Id.

On remand, the examiner must address both the issues of causation and aggravation, as discussed above.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his glaucoma.  The claims file and a copy of this Remand should be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is the Veteran's glaucoma at least as likely as not (50 percent or higher degree of probability) proximately due to his service-connected diabetes mellitus, type II?

b)  If not, has glaucoma at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to diabetes mellitus, type II, and if so, what measurable degree of glaucoma is due to diabetes mellitus, type II?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The opinion should also include a discussion of the printout from the University of Maryland Medical Center's website submitted by the Veteran which indicated that diseases that affect blood flow to the optic nerve (such as diabetes) could contribute to the development of glaucoma.  

2.  After completion of the above, review the expanded record and readjudicate the claim of entitlement to service connection for glaucoma, to include as due to diabetes mellitus, type II, pursuant to 38 C.F.R. § 3.310.  If the benefit sought is not granted, then the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




